      Case: 3:18-cv-02298-JZ Doc #: 19 Filed: 02/08/19 1 of 3. PageID #: 123
 




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO

ROBERTA PYRETT,                  )  Case No. 3:18 CV 2298
                                 )
         Plaintiff,              )  JUDGE JACK ZOUHARY
                                 )
    v.                           )  ANSWER OF WHIRLPOOL
                                 ) CORPORATION
WHIRLPOOL CORPORATION,           )
                                 )
         Defendant.              )
                                 )
                    _________________________

       Now comes the Defendant, Whirlpool Corporation, and for its Answer to the

Complaint, states:

       1.     That it is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 1, and therefore denies the same.

       2.     That it admits the allegations contained in Paragraph 2.

       3.     That it is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 3, and therefore denies the same.

       4.     That it admits the allegations contained in Paragraph 4 except the

allegations which refer to a specific picture. This Defendant is not certain that the

picture of the crane which is part of Paragraph 4 is in fact the crane on which Mr. Pyrett

was working at the time of his accident on September 16, 2016.

       5.     In response to Paragraph 5, this Defendant admits that Mr. Pyrett fell

from a crane that he was working on. This Defendant specifically denies that the fall was

due to an unexpected energization of the crane. This Defendant is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 5, and therefore denies the same.
 
      Case: 3:18-cv-02298-JZ Doc #: 19 Filed: 02/08/19 2 of 3. PageID #: 124
 


       6.     That it denies the allegations contained in Paragraph 6.

       7.     Since Paragraph 7 states legal conclusions, this Defendant is not required

to admit nor deny the existence thereof.

       8.     That it denies the allegations contained in Paragraphs 8, 9, 10, and 11.

                                  SECOND DEFENSE

       9.     Furthering answering, this Defendant states that the Complaint fails to

state a cause of action against this Defendant.

                                   THIRD DEFENSE

       10.    Further answering, this Defendant states that the injuries alleged in the

Complaint were caused by the negligence of Mr. Pyrett.

                                 FOURTH DEFENSE

       11.    Further answering, this Defendant states that Mr. Pyrett assumed the risks

of the injuries alleged in the Complaint.

                                   FIFTH DEFENSE

       12.    Further answering, this Defendant states that the injuries alleged in the

Complaint were caused by the actions of others not named as defendants.

                                   SIXTH DEFENSE

       13.    Further answering, this Defendant states that the Plaintiff has failed to

join all necessary parties.

                                 SEVENTH DEFENSE

       14.    Further answering, this Defendant states that the Plaintiff’s damages are

capped or limited by various provisions of Ohio law.




                                             2

 
         Case: 3:18-cv-02298-JZ Doc #: 19 Filed: 02/08/19 3 of 3. PageID #: 125
 


                                      EIGHTH DEFENSE

         15.    Further answering, this Defendant states that it is entitled to a setoff of

benefits received by the Plaintiff.

         WHEREFORE, having fully answered, this Defendant prays that the Complaint

be dismissed at the costs of the Plaintiff.

                                                      Respectfully submitted,

                                                      s/ Gerald R. Kowalski____________
                                                      Gerald R. Kowalski (0022323)
                                                      Sarah K. Skow (0081468)
                                                      SPENGLER NATHANSON P.L.L.
                                                      900 Adams Street
                                                      Toledo, OH 43604
                                                      Telephone: (419) 241-2201
                                                      Telefax: (419) 241-8599
                                                      Email: gkowalski@snlaw.com
                                                             sskow@snlaw.com

                                                      Counsel for Defendant Whirlpool
                                                      Corporation

                               CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically this 8th day of

February, 2019. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. Parties may access

this filing through the Court’s system.


                                                      s/ Gerald R. Kowalski____________
                                                      Gerald R. Kowalski
                                                      Counsel for Defendant Whirlpool
                                                      Corporation


424813                                         


                                                  3

 
